    Case 2:19-cr-00693-BRM Document 100 Filed 07/13/20 Page 1 of 7 PageID: 367



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
UNITED STATES,                       :
                                     :
                                     :
      v.                             :      Case No. 2:19-cr-693-BRM-1
                                     :
MATTHEW S. ELLIS, et al.,            :
                                     :
                  Defendants.        :            OPINION
____________________________________:

MARTINOTTI, DISTRICT JUDGE

        Before this Court is a Motion filed by Defendant Matthew S. Ellis (“Ellis”) seeking to

compel the United States (“Government”) to identify and disclose any discovery material

favorable to his defense. (ECF No. 69.) The Government opposed the motion. (ECF No. 77.)

Having reviewed the papers filed in connection with the motion and having heard oral argument

on June 23, 2020, pursuant to Federal Rule of Criminal Procedure 12(d), for the reasons set forth

below and for good cause appearing, Ellis’s Motion is DENIED.

        I.     BACKGROUND

        This matter stems from an underlying criminal action predicated on a two-count, six-

defendant indictment pertaining to a conspiracy to commit health care fraud, which took place

from in or around 2017 through on or around January 19, 2019. 1 (ECF No. 1 ¶ 1.) Only the facts

relevant to the discovery dispute will be summarized.


1
 To date, two codefendants have pled guilty to the underlying criminal action. Kyle D. McLean
pled guilty on June 5, 2020 (Case No. 2:19-cr-00693-BRM-3, ECF No. 91), and Kacey C.
Plaisance pled guilty on May 6, 2020 (Case No. 2:19-cr-00693-BRM-4, ECF No. 84). The
remaining three codefendants, Edward D. Kostishion (Case No. 2:19-cr-00693-BRM-2, ECF No.
42), Jeremy M. Richey (Case No. 2:19-cr-00693-BRM-5, ECF No. 47), and Jeffrey Tamulski
(Case No. 2:19-cr-00693-BRM-6, ECF No. 52) have entered pleas of not guilty.
                                               2
    Case 2:19-cr-00693-BRM Document 100 Filed 07/13/20 Page 2 of 7 PageID: 368



         Pursuant to the Scheduling Order of October 30, 2019 (ECF No. 50), the Government

produced its first set of discovery with the requisite disclosure letter on November 25, 2019. (ECF

No. 69 ¶ 4.) Ellis asserts the first set of discovery contained over 4,500 bate-stamped pages. (Id.)

The Government produced its second set of discovery on December 5, 2019, containing 1,300

computer subfiles. (Id. ¶ 5.) Included with the second discovery drop was an index system with a

two-page chart identifying the third-party producer and corresponding Bates numbers. (Id.)

        Ellis argues while the Government produced 567,842 bate-stamped pages, the total number

of pages containing information is closer to 1,220,333 pages. 2 (Id. ¶¶ 10-11.) Consequently, Ellis

seeks to mitigate the burden 3 of reviewing the discovery material by compelling the Government

to identify and disclose the documents helpful to his defense. Ellis filed a motion on February 20,

2020 seeking this relief. (ECF No. 69.) The Court held a telephone conference with the parties on

February 21, 2020, to discuss the filing. (ECF No. 70.) The parties argued their respective positions

before the Court and were instructed to submit written responses. (Id.) The Government filed its

response to Ellis’s Motion on March 4, 2020. (ECF No. 77.) Ellis replied on March 11, 2020. (ECF

No. 78.) Pursuant to Standing Order 2020-06, the parties appeared before the Court by telephone

on June 23, 2020, for a follow-up status conference and oral argument. See Standing Order 2020-

06 In re Video Conferencing and Telephone Conferencing for Criminal Proceedings Under the

CARES Act (D.N.J. Mar. 30, 2020).



2
 Ellis arrives at this total by multiplying the size of the text files (1.8 gigabytes) by the approximate
number of pages per gigabyte (677,693). (ECF No. 69 ¶ 10.)
3
 Ellis calculates it would take him just under seven years to read each page of the already-produced
discovery. He arrives at this figure by multiplying a reading speed of one page per minute by 1.2
million pages for a total of 20,000 hours of reading time. He divides the 20,000 hours by eight,
assuming he reads with no breaks, yielding a total of 2,500 days of reading. Without accounting
for weekends or holidays, Ellis states the document review will take just under seven years to
complete. (ECF No. 69 ¶ 12.)
                                                   2
    Case 2:19-cr-00693-BRM Document 100 Filed 07/13/20 Page 3 of 7 PageID: 369



         II.     LEGAL STANDARD

         It is well-established that the trial court has discretion over the scope and conduct of

discovery. Marroquin-Manriquez v. Immigration and Naturalization Svc., 669 F.2d 129, 134 (3d

Cir. 1983) (citing Borden Co. v. Sylk, 410 F.2d 843, 845 (3d Cir. 1969)). Federal Rule of Criminal

Procedure 16 governs discovery in criminal cases, and, unlike its civil analog, 4 lacks an indication

that the documents must be organized or indexed in a particular fashion. If the government

produced the discovery in a reasonable fashion and provided the defendant sufficient access to the

materials, then the defendant bears the onus of reviewing the discovery for exculpatory

information, even when a significant volume of discovery has been produced. See United States v.

Pelullo, 339 F.3d 197, 212 (3d Cir. 2005) (finding the defendant bears the burden of exercising

reasonable diligence in reviewing discovery when the government made documents available);

United States v. Eisenberg, 773 F. Supp. 662, 687-88 (D.N.J. 1991) (rejecting defendant’s

argument that the onus is on the government to review the substantial number of discovery

documents for exculpatory evidence).

         III.    DECISION

                 A. Brady 5 Material

         Ellis asks the Government to identify the Brady material within the already produced

materials. (ECF No. 69 ¶ 15.) To bolster this request, Ellis states such identification will lead to

the effective and efficient preparation of his case. (Id. ¶ 16.) The Government has refused this




4
 Federal Rule of Civil Procedure 34(b)(2)(E)(i) provides documents or electronically stored data
must be produced either in the manner in which they are kept during the ordinary course of
business or organized and labeled to correspond to the categories in the request. Fed. R. Civ. P.
34(b)(2)(E)(i).
5
    Brady v. Maryland, 373 U.S. 83 (1963).
                                                 2
 Case 2:19-cr-00693-BRM Document 100 Filed 07/13/20 Page 4 of 7 PageID: 370



request because it claims to have already satisfied its burden under Brady and states it has no

further obligation with respect to identification of documents. (ECF No. 77 at 5.)

         Brady and its progeny dictate a prosecutor’s failure to provide defense counsel with

evidence material to the defendant’s guilt or punishment is a violation of the defendant’s due

process rights. Brady, 373 U.S. at 87; see also United States. v. Agurs, 427 U.S. 97 (1976). While

the Government is required to disclose the material evidence in its possession, courts have drawn

a distinction between disclosure and an affirmative obligation to find potentially exculpatory

evidence. United States v. Cocchiola, 358 F. App’x 376, 381 (3d Cir. 2009) (“[T]he requirement

that the Government disclose material evidence in its possession is fundamentally different from

placing an affirmative obligation on prosecutors to ferret out any potentially exculpatory

evidence.”) (citing United States v. Graham, 484 F.3d 413, 416-18 (6th Cir. 2007) and United

States v. Merlino, 349 F.3d 144, 154 (3d Cir. 2003)). The Third Circuit has stated the government

does not have the additional duty “to ferret out any potentially defense-favorable information from

materials that are so disclosed” under Brady. United States v. Pelullo, 399 F.3d 197, 212 (3d Cir.

2005).

         Here, Ellis cites to the Third Circuit’s policy of encouraging early production to support

his request. However, Ellis conflates the disclosure obligation with an illusory affirmative

obligation to find exculpatory material. The Third Circuit has emphasized a timely disclosure

obligation with respect to Brady material and has not placed a further duty on prosecutors to label

that material for the defense. See United States v. Starusko, 729 F.2d 256, 261 (3d Cir. 1984)

(citations omitted). The Government complied with this obligation by sending its production first

on November 25, 2019, then again on December 5, 2019. (ECF No. 69 ¶¶ 4-5.) Further, the

Government has provided some searchable documents as well as indices and charts to help Ellis



                                                 2
    Case 2:19-cr-00693-BRM Document 100 Filed 07/13/20 Page 5 of 7 PageID: 371



navigate the documents. (ECF No. 77 at 4.) More specifically, the Government: (1) “organized the

productions in individual, separate folders and with an index that identified the specific source of

the particular records;” (2) identified records using the Bates-stamp system; (3) “provided the

defense with records in the same format in which the Government received them from third

parties;” and (4) “provided, whenever possible, electronic records in a searchable format, such as

PDFs, or in files that are loadable into a discovery platform.” (Id.) The Court finds the Government

has satisfied its disclosure obligation under Brady and has gone further than the requirements of

Federal Rule of Criminal Procedure 16 to produce the materials in an organized and searchable

fashion. Because the Government has met its obligation and lacks the further duty to assist Ellis in

finding and designating material favorable to his defense, the Court denies Ellis’s request.

                 B. Giglio 6 Material

          As an extension of Brady, prosecutors are duty bound to “disclose evidence that goes to

the credibility of crucial prosecution witnesses.” Giglio, 405 U.S. at 154. This obligation only

extends to witnesses who will testify at trial. See Buehl v. Vaughn, 166 F.3d 163, 181 (3d Cir.

1999). Because such evidence is used on cross-examination to challenge the credibility of

government witnesses, it can be produced on the day the government witness is testifying without

undermining the defendant’s right to a fair trial. United States v. Higgs, 713 F.2d 39, 44 (3d Cir.

1983); see also United States v. Miller, Case No. 15-202, 2016 U.S. Dist. LEXIS 48260, at *11-

12 (D.N.J. Apr. 11, 2016) (stating the court cannot require the pretrial production of Giglio

material).

          Ellis again requests identification of this material in order to assist in preparation of his

defense. As the Government points out, however, discovery is still ongoing in this case and a trial



6
    Giglio v. United States, 405 U.S. 150 (1972).
                                                    2
 Case 2:19-cr-00693-BRM Document 100 Filed 07/13/20 Page 6 of 7 PageID: 372



date has not yet been selected. (ECF No. 77 at 9.) Considering the continuing discovery, the

Government proposes a plan that recognizes Giglio’s goal of avoiding delay in trial and provides

for the exchange of impeachment material relating to trial witnesses at least one week before jury

selection. (Id.) Because Ellis’s request is premature and because the Government has proposed a

plan that affords Ellis sufficient time to prepare for cross-examination, the Court denies Ellis’s

request.

               C. Obligation to Identify Trial Exhibits

       Finally, Ellis seeks to compel the Government to disclose its exhibit list before trial, stating,

“The government has to know what documentary evidence it, at this point, plans to introduce at

trial.” (ECF No. 78 at 1.) While the Government disputes Ellis’s request, stating it is not obligated

to either produce an outline of the evidence it will be using at trial or identify evidence it intends

to use at trial, the Government concedes the Court has the discretion to compel the production of

an exhibit list. (ECF No. 77 at 10.) Therefore, the parties’ dispute centers on whether Ellis’s request

is premature at this stage in the litigation given the fact that discovery is ongoing and the parties

are yet to appear for the final pretrial conference.

       Courts are within their discretion to order disclosure “to ensure the effective administration

of the criminal justice system.” Higgs, 713 F.2d at 44 n.6. Given the high volume of documents

involved in this case, the Court may consider whether Ellis would be prejudiced if the Court

declines to order the Government to specifically identify the exhibits it intends to introduce at trial.

See id. (citing United States v. Prince, 618 F.3d 551, 561-62 (6th Cir. 2010) (rejecting the

defendant’s claim that the district court abused its discretion by not requiring the government to

specifically identify the exhibits it intended to introduce at trial from among the estimated 70,000

pages of discovery materials that were provided to the defendant)). Although Ellis does have a



                                                   2
  Case 2:19-cr-00693-BRM Document 100 Filed 07/13/20 Page 7 of 7 PageID: 373



significant amount of discovery material to review, the Government has satisfied its disclosure

obligations and produced discovery in an organized, searchable manner detailed supra. (ECF No.

77 at 4.) Further, the Government has shown a willingness to work with Ellis as a trial date nears.

(Id. at 9.) Therefore, given the fact that discovery is ongoing, and a trial date has yet to be set, the

Court finds it is premature to compel the Government to identify the exhibits it intends to introduce

at trial.

            IV.    CONCLUSION

            For the reasons set forth above, Ellis’s motion to compel the Government to identify and

disclose any discovery material favorable to his defense is DENIED. An appropriate order will

follow.



Date: July 13, 2020                                    /s/ Brian R. Martinotti___________
                                                       HON. BRIAN R. MARTINOTTI
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
